Exhibit 10.25

Execution Copy

GUARANTEE

GUARANTEE dated as of January 29, 2010, made among each of the subsidiaries of
the Borrower (as defined below) listed on Annex A hereto (each such subsidiary
individually, a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors and any additional Subsidiary that
becomes party hereto are referred to collectively as the “Guarantors”) and WELLS
FARGO CAPITAL FINANCE, LLC, as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Credit Agreement
dated as of the date hereof (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders, WELLS FARGO CAPITAL FINANCE, LLC, as administrative agent
(the “Administrative Agent”) and as Collateral Agent, and WELLS FARGO CAPITAL
FINANCE, LLC, as Lead Arranger and Bookrunner).

W I T N E S S E T H:

WHEREAS (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuer has agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or Affiliates of Lenders may from time to
time enter into Bank Product Agreements (including Hedge Agreements) with the
Borrower;

WHEREAS, each Subsidiary Guarantor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Guarantors in
connection with the operation of their respective businesses;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Guarantors shall have executed and
delivered this Guarantee to the Collateral Agent for the benefit of the Secured
Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuer to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Bank Product Agreements (including Hedge
Agreements) with the Borrower, the Guarantors hereby agree with the Collateral
Agent, for the benefit of the Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

(b) As used herein, the term “Guaranteed Obligations” shall mean all of the
Obligations now or hereafter existing under any Credit Document, whether for
principal, interest (including all interest that accrues after the commencement
of any proceeding of the type described in Section 11.5 of the Credit Agreement
(an “Insolvency Proceeding”) irrespective of whether a claim therefor is allowed
in such case or proceeding), fees, expenses or otherwise, and any and all
expenses (including reasonable counsel fees and expenses) incurred by any
Secured Party in enforcing any rights under this Guarantee. Without limiting the
generality of the foregoing, Guaranteed Obligations shall include all amounts
that constitute part of the Guaranteed Obligations and would be owed by the
Borrower to the Agent, the Lenders or the Issuing Lender under any Loan Document
but for the fact that they are unenforceable or not allowable, including due to
the existence of a bankruptcy, reorganization or similar proceeding involving
Borrower or any other guarantor. Any reference in this Agreement or in the
Credit Documents to the Guaranteed Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

(c) (b) As used herein, the term “Secured Parties” means (i) the Lenders,
(ii) the Letter of Credit Issuer, (iii) the Swingline Lender, (iv) the
Administrative Agent, (v) the Collateral Agent, (vi) the Bank Product Providers
and the Hedge Providers, (vii) the beneficiaries of each indemnification
obligation undertaken by any Credit Party under any Credit Document and (ix) any
successors, indorsees, transferees and assigns of each of the foregoing.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Collateral Agent, for the benefit of the Secured Parties, (i) the prompt and
complete payment and performance when due (whether at the stated maturity,
pursuant to a mandatory prepayment requirement, by acceleration or otherwise) of
the Guaranteed Obligations, and (ii) the punctual and faithful performance,
keeping, observance, and fulfillment by the Borrower of all agreements,
conditions, covenants, and obligations of Borrower contained in the Credit
Agreement and under each of the Credit Documents. Each Guarantor, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Guarantors, with respect to the payment and performance of all of the Guaranteed
Obligations, it being the intention of the parties hereto that all the
Guaranteed Obligations shall be the joint and several obligations of each
Guarantor without preferences or distinction among them.

(b) Each Guarantor further jointly and severally agrees to pay any and all
expenses (including all reasonable fees and disbursements of counsel) that may
be paid or incurred by the Collateral Agent or any other Secured Party in
enforcing, or obtaining advice of counsel in respect of any rights with respect
to, or collecting, any or all of the Guaranteed Obligations and/or enforcing or
preserving any rights with respect to, or collecting any or all of the
Guaranteed Obligations and/or enforcing any rights with respect to, or
collecting against the Guarantors under this Guarantee.

 

-2-



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Collateral Agent or any other Secured Party hereunder.

(d) No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Collateral
Agent or any other Secured Party from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments, remain
liable for the Guaranteed Obligations up to the maximum liability of such
Guarantor hereunder until the Obligations under the Credit Documents are paid in
full, the Commitments are terminated and no Letters of Credit shall be
outstanding.

(e) In the event that the Borrower fails to make any payment of any Guaranteed
Obligations, on or prior to the due date thereof, or if the Borrower shall fail
to perform, keep, observe, or fulfill any other obligation referred to in clause
(ii) of Section 2(a) of this Guarantee in the manner provided in the Credit
Agreement or any other Credit Document, each Guarantor immediately shall cause,
as applicable, such payment in respect of the Guaranteed Obligations to be made
or such obligation to be performed, kept, observed, or fulfilled. Each Guarantor
agrees that whenever, at any time, or from time to time, it shall make any
payment to the Collateral Agent or any other Secured Party on account of its
liability hereunder, it will notify the Collateral Agent in writing that such
payment is made under this Guarantee for such purpose.

3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section 3 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

4. Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by law, each Guarantor hereby irrevocably authorizes each
Secured Party at any time and from time to time following the occurrence and
during the continuance of an Event of Default without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor. Each Secured Party shall notify such Guarantor promptly of any such
set-off and the appropriation and application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

-3-



--------------------------------------------------------------------------------

5. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Collateral Agent or any other Secured Party against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Collateral Agent or any other Secured Party for the payment of the Guaranteed
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution, exoneration, indemnity, subrogation or reimbursement, or any other
similar claim, from the Borrower, any other Guarantor, or any other guarantor of
the Obligations in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Collateral Agent and the other Secured Parties by the
Credit Parties on account of the Obligations under the Credit Documents are paid
in full, the Commitments are terminated and no Letters of Credit shall be
outstanding. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all the Guaranteed Obligations shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Collateral Agent and the other Secured Parties, segregated from other funds
of and such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Collateral Agent, if required), to be
applied against the Guaranteed Obligations, whether due or to become due, in
such order as the Collateral Agent may determine. Notwithstanding anything to
the contrary contained in this Guarantee, no Guarantor shall exercise any rights
of contribution, exoneration, indemnity, subrogation or reimbursement, or any
other similar claim, and shall not proceed or seek recourse against or with
respect to any property or asset of the Borrower, any other Guarantor, or any
other guarantor of the Obligations (including after payment in full of the
Guaranteed Obligations) if all or any portion of the Obligations has been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of the Borrower, such Guarantor, or such other guarantor whether
pursuant to the Security Agreement, the Pledge Agreement, or otherwise.

6. Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights. Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, (a) any demand for payment of any of the
Guaranteed Obligations made by the Collateral Agent or any other Secured Party
may be rescinded by such party and any of the Guaranteed Obligations continued,
(b) the Guaranteed Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, increased, amended, modified, accelerated, compromised,
waived, surrendered or released by the Collateral Agent or any other Secured
Party, (c) the Credit Agreement, the other Credit Documents, the Letters of
Credit and any other documents executed and delivered in connection therewith
and the Bank Product Agreements (including Hedge Agreements) and any other
documents executed and delivered in connection therewith and any documents
entered into with the Bank Product Providers in connection with treasury,
depositary or cash management services or in connection with any automated
clearinghouse transfer of funds may be amended, modified, supplemented or
terminated, in whole or in part, as the Collateral Agent (or the Required
Lenders, as the case may be, or, in the case of any Bank Product Agreement
(including any Hedge Agreement) or documents entered into with any Bank Product
Provider in connection with treasury, depositary or cash management services or
in connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, and (d) any collateral security,
guarantee or right of offset at any time held by the Collateral Agent or any
other Secured Party for the payment of the Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Collateral Agent nor any
other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Guaranteed
Obligations or for this Guarantee or any property subject thereto. When making
any demand hereunder against any Guarantor, the Collateral Agent or any other
Secured Party may, but shall be under no obligation to, make a similar demand on
the Borrower or any Guarantor or other guarantor of the

 

-4-



--------------------------------------------------------------------------------

Obligations, and any failure by the Collateral Agent or any other Secured Party
to make any such demand or to collect any payments from the Borrower or any
Guarantor or other guarantor or any release of the Borrower or any Guarantor or
other guarantor shall not relieve any Guarantor in respect of which a demand or
collection is not made or any Guarantor not so released of its joint and several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Collateral Agent
or any other Secured Party against any Guarantor. For the purposes hereof,
“demand” shall include the commencement and continuance of any legal
proceedings.

7. Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives:

(a) any and all (i) notice of the creation, existence, contraction, incurrence,
renewal, extension, amendment, waiver or accrual of any of the Guaranteed
Obligations, (ii) notice of any loans or other financial accommodations made or
extended under the Credit Agreement, (iii) notice of the amount of the
Guaranteed Obligations, subject, however, to such Guarantor’s right to make
inquiry of Collateral Agent to ascertain the amount of the Guaranteed
Obligations at any reasonable time, (iv) notice of any adverse change in the
financial condition of the Borrower or of any other fact that might increase
such Guarantor’s risk hereunder, (v) notice of presentment for payment, demand,
protest, and notice thereof as to any instrument among the Credit Documents,
(vi) notice of any Default or Event of Default under any of the Credit
Documents, (vii) all other notices (except if such notice is specifically
required to be given to such Guarantor under this Guarantee or any other Credit
Documents to which such Guarantor is a party) and demands to which such
Guarantor might otherwise be entitled, (viii) notice of or proof of reliance by
the Collateral Agent or any other Secured Party upon this Guarantee or
acceptance of this Guarantee, the Guaranteed Obligations or any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, waived or accrued, in reliance upon this Guarantee, and
(ix) all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Collateral Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee.

(b) the right by statute or otherwise to require the Secured Parties to
institute suit against the Borrower or any other guarantor or to exhaust any
rights and remedies which any Secured Party has or may have against Borrower or
any other guarantor. In this regard, such Guarantor agrees that it is bound to
the payment of each and all Guaranteed Obligations, whether now existing or
hereafter arising, as fully as if the Guaranteed Obligations were directly owing
to the Secured Parties by such Guarantor. Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid in full in cash, to the extent of any such payment) of
Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower in respect thereof.

(c) (i) any right to assert to against any Secured Party any defense (legal or
equitable), set-off, counterclaim, or claim which such Guarantor may now or at
any time hereafter have against Borrower or any other party liable to any
Secured Party, (ii)any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor, (iii) any right or defense arising by
reason of any claim or defense based upon an election of remedies by any Secured
Party including any defense based upon an impairment or elimination of such
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against Borrower or other guarantors or sureties, (iv) the
benefit of any statute of limitations affecting Guarantor’s liability hereunder
or the enforcement thereof, and any act which shall defer or delay the operation
of any statute of limitations applicable to the Guaranteed Obligations shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder.

 

-5-



--------------------------------------------------------------------------------

(d) diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Guaranteed Obligations.

Each Guarantor understands and agrees that this Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement, any
other Credit Document, any Letter of Credit or any Bank Product Agreement
(including any Hedge Agreement), any of the Guaranteed Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by the Borrower against the Collateral Agent or any other Secured Party
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Guaranteed
Obligations, or of such Guarantor under this Guarantee, in bankruptcy or in any
other instance. This Guarantee includes Guaranteed Obligations arising under
successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guaranteed Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guaranteed Obligations after prior Guaranteed Obligations have
been satisfied in whole or in part. When pursuing its rights and remedies
hereunder against any Guarantor, the Collateral Agent and any other Secured
Party may, but shall be under no obligation to, pursue such rights and remedies
as it may have against the Borrower or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by the Collateral Agent or any
other Secured Party to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve such Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Collateral
Agent and the other Secured Parties against such Guarantor. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon each Guarantor and the successors and assigns thereof,
and shall inure to the benefit of the Collateral Agent and the other Secured
Parties, and their respective successors, indorsees, transferees and assigns,
until all the Obligations under the Credit Documents shall have been satisfied
by payment in full, the Commitments shall be terminated and no Letters of Credit
shall be outstanding (other than any Letters of Credit that shall have been cash
collateralized or otherwise provided for in a manner satisfactory to the Letter
of Credit Issuer in respect thereof), notwithstanding that from time to time
during the term of the Credit Agreement and any Bank Product Agreement
(including any Hedge Agreement) the Credit Parties may be free from any
Guaranteed Obligations. A Guarantor shall automatically be released from its
obligations hereunder and the Guarantee of such Guarantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Guarantor ceases to be a Domestic Subsidiary
of the Borrower. In connection with any such release, the Collateral Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to the preceding
sentence of this Section 7 shall be without recourse to or warranty by the
Collateral Agent.

8. Guaranteed Obligations Secured by a Mortgage or Deed of Trust.

(a) If any of the Guaranteed Obligations or the obligations of any Guarantor
under this Guarantee at any time are secured by a mortgage or deed of trust upon
real property, the Collateral Agent or any Secured Party may elect, in its sole
discretion, upon a default with respect to the Guaranteed Obligations or the
obligations of such Guarantor under this Guarantee, to foreclose such mortgage
or deed

 

-6-



--------------------------------------------------------------------------------

of trust judicially or nonjudicially in any manner permitted by law, before or
after enforcing this Guarantee, without diminishing or affecting the liability
of such Guarantor hereunder. Guarantor understands that (i) by virtue of the
operation of antideficiency law applicable to nonjudicial foreclosures, an
election by the Collateral Agent or such Secured Party to nonjudicially
foreclose on such a mortgage or deed of trust probably would have the effect of
impairing or destroying rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against the Borrower or other guarantors or
sureties, and (ii) absent the waiver given by such Guarantor herein, such an
election would estop the Collateral Agent or such Secured Party from enforcing
this Guarantee against Guarantor. Understanding the foregoing, and understanding
that each Guarantor is hereby relinquishing a defense to the enforceability of
this Guarantee, each Guarantor hereby waives any right to assert the Collateral
Agent or any Secured Party any defense to the enforcement of this Guarantee,
whether denominated “estoppel” or otherwise, based on or arising from an
election by the Collateral Agent or such Secured Party to nonjudicially
foreclose on any such mortgage or deed of trust or as a result of any other
exercise of remedies, whether under a mortgage or deed of trust or under any
personal property security agreement. Each Guarantor understands that the effect
of the foregoing waiver may be that such Guarantor may have liability hereunder
for amounts with respect to which Guarantor may be left without rights of
subrogation, reimbursement, contribution, or indemnity against the Borrower or
other guarantors or sureties.

(b) Without limiting the generality of any other waiver or other provision set
forth in this Guarantee, each Guarantor waives all rights and defenses that
Guarantor may have if all or part of the Guaranteed Obligations are secured by
real property. This means, among other things:

 

  1. The Collateral Agent or any Secured Party may collect from any Guarantor
without first foreclosing on any real or personal property collateral that may
be pledged by any Guarantor, the Borrower, or any other guarantor.

 

  2. If the Collateral Agent or any Secured Party forecloses on any real
property collateral that may be pledged by any Guarantor, the Borrower or any
other guarantor:

 

  a. The amount of the Guaranteed Obligations or any obligations of any
guarantor in respect thereof may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

 

  b. The Collateral Agent may collect from any Guarantor even if the Collateral
Agent or any Secured Party, by foreclosing on the real property collateral, has
destroyed any right any Guarantor may have to collect from the Borrower or any
other Guarantor or other guarantor.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have if all or part of the Guaranteed Obligations are secured by
real property.

9. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

-7-



--------------------------------------------------------------------------------

10. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in Dollars to the
Administrative Agent’s Account.

11. Representations and Warranties; Covenants.

(a) Each Guarantor hereby represents and warrants that the representations and
warranties set forth in Section 8 of the Credit Agreement as they relate to such
Guarantor or in the other Credit Documents to which such Guarantor is a party,
each of which is hereby incorporated herein by reference, are true and correct,
and the Collateral Agent and each other Secured Party shall be entitled to rely
on each of them as if they were fully set forth herein.

(b) Each Guarantor hereby covenants and agrees with the Collateral Agent and
each other Secured Party that, from and after the date of this Guarantee until
the Obligations under the Credit Documents are paid in full, the Commitments are
terminated and no Letter of Credit remains outstanding, such Guarantor shall
take, or shall refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Section 9 or 10 of the Credit Agreement, and
so that no Default or Event of Default, is caused by any act or failure to act
of such Guarantor or any of its Subsidiaries.

12. Authority of Agent. Each Guarantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Guarantee with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Guarantee shall,
as between the Collateral Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and
such Guarantor, the Collateral Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Guarantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

13. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each Guarantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 13.2 of the Credit Agreement.

14. Counterparts. This Guarantee may be executed by one or more of the arties to
this Guarantee on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Guarantee signed by all the parties shall be lodged with the Collateral
Agent and the Borrower.

15. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

16. Integration. This Guarantee represents the agreement of each Guarantor and
the Collateral Agent with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Credit Documents.

 

-8-



--------------------------------------------------------------------------------

17. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Guarantor(s) and the Collateral Agent in accordance with
Section 13.1 of the Credit Agreement.

(b) Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 17(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
any Secured Party would otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

18. Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

19. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors and assigns
except that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Collateral Agent and any such prohibited assignment shall be absolutely void.

20. Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Guarantee pursuant to Section 9.11 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a Supplement in the form of Annex B
hereto. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Guarantee shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee.

21. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH GUARANTOR AND THE COLLATERAL AGENT HEREBY WAIVE THERE RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
GUARANTEE OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH GUARANTOR AND THE
COLLATERAL AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS GUARANTEE MAYBE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

-9-



--------------------------------------------------------------------------------

22. Submission to Jurisdiction. Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 13 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of the Collateral Agent or
any other Secured Party to effect service of process in any other manner
permitted by law or shall limit the right of the Collateral Agent or any other
Secured Party to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 22 any special, exemplary, punitive or consequential damages.

23. GOVERNING LAW. THE VALIDITY OF THIS GUARANTEE AND THE OTHER CREDIT DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER CREDIT DOCUMENT IN RESPECT
OF SUCH OTHER CREDIT DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

ACCELLENT LLC

AMERICAN TECHNICAL MOLDING, INC.

BRIMFIELD ACQUISITION, LLC

BRIMFIELD PRECISION, LLC

CE HUNTSVILLE, LLC

G&D, LLC

KELCO ACQUISITION LLC

MACHINING TECHNOLOGY GROUP, LLC

MEDSOURCE TECHNOLOGIES HOLDINGS, LLC

MEDSOURCE TECHNOLOGIES PITTSBURGH, INC.

MEDSOURCE TECHNOLOGIES, LLC

MEDSOURCE TECHNOLOGIES, NEWTON INC.

MEDSOURCE TRENTON LLC

MICRO-GUIDE, INC.

NATIONAL WIRE & STAMPING, INC.

NOBLE-MET LLC

PORTLYN, LLC

SPECTRUM MANUFACTURING, INC.

THERMAT ACQUISITION, LLC

UTI HOLDING COMPANY

UTI HOLDINGS, LLC

VENUSA, LTD.

        By:      

/s/ Craig Campbell

  Name:   Craig Campbell   Title:   Vice President & Assistant Treasurer



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,
as Collateral Agent

        By:      

/s/ Todd R. Nakamoto

  Name:   Todd R. Nakamoto   Title:   Senior Vice President



--------------------------------------------------------------------------------

ANNEX A TO

THE GUARANTEE

SUBSIDIARY GUARANTORS

ACCELLENT LLC

AMERICAN TECHNICAL MOLDING, INC.

BRIMFIELD ACQUISITION, LLC

BRIMFIELD PRECISION, LLC

CE HUNTSVILLE, LLC

G&D, LLC

KELCO ACQUISITION, LLC

MACHINING TECHNOLOGY GROUP, LLC

MEDSOURCE TECHNOLOGIES HOLDINGS, LLC

MEDSOURCE TECHNOLOGIES PITTSBURGH, INC.

MEDSOURCE TECHNOLOGIES, LLC

MEDSOURCE TECHNOLOGIES, NEWTON INC.

MEDSOURCE TRENTON LLC

MICRO-GUIDE, INC.

NATIONAL WIRE & STAMPING, INC.

NOBLE-MET LLC

PORTLYN, LLC

SPECTRUM MANUFACTURING, INC.

THERMAT ACQUISITION, LLC

UTI HOLDING COMPANY

UTI HOLDINGS, LLC

VENUSA, LTD.



--------------------------------------------------------------------------------

ANNEX B TO

THE GUARANTEE

SUPPLEMENT NO. [    ] dated as of [            ], 201[    ] (this “Supplement”)
to the GUARANTEE dated as of January     , 2010, among each of the subsidiaries
of the Borrower listed on Annex A to the Guarantee (each such subsidiary
individually, a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors and any additional Subsidiary that
becomes party thereto are referred to collectively as the “Guarantors”) and
WELLS FARGO CAPITAL FINANCE, LLC, as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Credit Agreement
referred to below).

A. Reference is made to the Credit Agreement, dated as of January     , 2010
(the “Credit Agreement”), among ACCELLENT INC., a Maryland corporation (the
“Borrower”), the Lenders, WELLS FARGO CAPITAL FINANCE, LLC, as administrative
agent (in such capacity, the “Administrative Agent”) and as Collateral Agent,
and WELLS FARGO CAPITAL FINANCE, LLC, as Lead Arranger and Bookrunner.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee.

C. The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuer to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Bank Product Agreements (including Hedge
Agreements) with the Borrower. Section 9.11 of the Credit Agreement and
Section 19 of the Guarantee provide that additional Subsidiaries may become
Guarantors under the Guarantee by execution and delivery of an instrument in the
form of this Supplement. Each undersigned Subsidiary (each a “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee in order to induce the
Lenders and the Letter of Credit Issuer to make additional Extensions of Credit
and as consideration for Extensions of Credit previously made.

Accordingly, the Collateral Agent and each New Guarantor agrees as follows:

SECTION 1. In accordance with Section 19 of the Guarantee, each New Guarantor by
its signature below becomes a Guarantor under the Guarantee with the same force
and effect as if originally named therein as a Guarantor and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Guarantee applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a Guarantor in the
Guarantee shall be deemed to include each New Guarantor. The Guarantee is hereby
incorporated herein by reference.

SECTION 2. Each New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same



--------------------------------------------------------------------------------

instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Borrower and the Collateral Agent. This Supplement
shall become effective as to each New Guarantor when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of such New Guarantor and the Collateral Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 5. THE VALIDITY OF THIS SUPPLEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND
THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER AND THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

SECTION 8. Each New Guarantor agrees to reimburse the Collateral Agent for its
out-of-pocket expenses in connection with this Supplement, including the fees,
disbursements and other charges of counsel for the Collateral Agent.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

[NAME OF NEW GUARANTOR]   By:      

 

    Name:     Title:

WELLS FARGO CAPITAL FINANCE, LLC,
as Collateral Agent

  By:      

 

    Name:     Title:

 

-3-